266 S.W.3d 286 (2008)
Rickey W. FRICKE, Appellant,
v.
Ryan J. THIERET, Respondent.
No. ED 90516.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2008.
John D. Foley, Anna, IL, R. Scott Killen, James F. Waltz, Cape Girardeau, MO, for appellant.
Seth G. Gausnell, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Rickey W. Fricke ("Plaintiff") appeals the grant of summary judgment entered in favor of Ryan J. Thieret ("Defendant"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).